Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Saliwanchik on 10 August 2021.
	The claims have been amended as follows:
	In claim 24, in line 6 -- and adjacent -- has been inserted after “downstream of” and in line 13 -- and -- has been inserted after “chamber;”. 
	In claim 31, in line 2 “where” has been replaced with -- within -- and “is possible” has been deleted.
The following is an examiner’s statement of reasons for allowance: Independent method claim 19 is deemed to distinguish over the closest prior art deemed to constitute Kelsey et al PGPUBS Document US 2009/0026133 and Gordon et al PGPUBS Document US 2014/0116942, previously of record, as well as newly cited Visnja et al PGPUBS Document US 2015/0166383, in view of recitation in claim 19 of: “…c) performing a first stage of cavitation on said liquid to be purified at said outlet of said first filtering means, wherein said first flow rate Q; is reduced to a second flowrate Qo,

e) dispersing said liquid to be purified by means of said at least one nozzle into a
liquid treatment chamber in which there is a working pressure p2, wherein a second stage of cavitation occurs, leading to a breakdown of cohesion bonds between molecules of said liquid to be purified, and leading to creation of a plurality of dissociated molecules within said liquid to be purified,…”. Kelsey et al, Gordon et al and Visnja et al, taken in combination, are deemed to teach liquid media purification including plural filtering steps to remove particles from the liquid and plural liquid dispersion and cavitation-inducing steps, however, do not suggest the claim limitation of a first stage of the cavitation being at the outlet of a first filtering means in combination with a subsequent cavitation-inducing stage.
	Similarly, independent apparatus claim 24 is deemed to distinguish over the closest prior art deemed to constitute Kelsey et al PGPUBS Document US 2009/0026133 and Gordon et al PGPUBS Document US 2014/0116942, previously of record, as well as newly cited Visnja et al PGPUBS Document US 2015/0166383, in view of recitation in claim 24 of: “…first filtering means…dispersing means arranged downstream of and adjacent said first filtering means and configured to create a first stage of cavitation…liquid treatment chamber comprising at least one gas inlet aperture for supplying a gas or gas mixture…a second filtering means arranged downstream of said dispersing means…a first homogenization means arranged downstream of said liquid treatment chamber”. 

	The claim amendments to claim 24 were made to more clearly distinguish over the prior art by adding the recitation of the dispersing means being adjacent to said first filtering means, as supported by the Specification at paragraphs [0006 and 0008] and figure 1, and to mitigate a 112 (b) issue regarding the grammatical rule of identifying the last item in a series supported by the Specification at paragraph [0024]. The amendment to claim 31 was also for the purposes of mitigating a 112 (b) issue regarding indefiniteness and supported by the Specification at paragraph [0016].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/11/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778